Citation Nr: 1242859	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-33 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an apportionment of compensation benefits on behalf of the Veteran's former spouse and children, D.J.F., C.T.F., and B.S.F., from August 25, 2006, to August [redacted], 2007. 

2.  Entitlement to an apportionment of compensation benefits on behalf of the Veteran's children, D.J.F., C.T.F., and B.S.F., from August [redacted], 2007.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 1982, and from February 2002 to September 2002.

The appellant is the co-parent of the Veteran's minor children, D.J.F., C.T.F., and B.S.F.  The marriage between the appellant and the Veteran was terminated on August [redacted], 2007.  It appears that the children were in the custody of the appellant from the date of the claim for apportionment on August 25, 2006, to December 14, 2010.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA). In May 2012, the Board remanded the claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is entitled to an apportionment of compensation benefits on behalf of herself (as the Veteran's former spouse) and their children, D.J.F., C.T.F., and B.S.F.  She argues that the Veteran was not paying child support for quite a long time, and that although he is now paying arrearages, that amount is minimal.  She testified that she has had custody of the children since July 2012, but that this was not court-ordered.  She indicated that she was going back to court to reinstate her child support order.  

The law provides that all or any part of compensation payable on account of any veteran may, if the veteran is not living with his spouse, or if his children are not in his custody, may be apportioned as prescribed by the Secretary of Veterans Affairs.  See 38 U.S.C.A. § 5307.  VA regulations provide that an apportionment may be paid if the veteran is not residing with his spouse, or if the veteran's children are not residing with him, and the veteran is not reasonably discharging his responsibility for his spouse or his children's support.  See 38 C.F.R. § 3.450 (a)(1)(ii). 

However, notwithstanding the requirements for an apportionment, a "special apportionment" may be paid pursuant to 38 C.F.R. § 3.451 without regard to any other provision regarding apportionment where hardship is shown to exist.  In such cases, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest. 

In this case, in June 2007, the RO denied the claim.  The RO stated that the appellant had been sent a duty-to-assist letter in April 2007, in which she was asked to submit a list of monthly income from all sources, showing each source, a list of property she owned, and an itemized list of her average monthly expenses for herself and any of the Veteran's dependents living with her.  The RO stated that the requested information had not been received.  In this regard, in June 2007, the appellant submitted a state court protective order, and a document indicating that she was receiving food stamps, as well as a number of other bills and documents pertaining to her income.  However, the information received did not include that which was requested in the April 2007 duty-to-assist letter.  

Furthermore, with regard to the Veteran, he was sent a duty-to-assist letter in April 2007, which was essentially identical to that sent to the appellant.  However, although some of the requested information was received in May 2008, that response was incomplete, and a financial status report for the Veteran is not of record.   

Given the foregoing, the Board finds that a more thorough accounting of the income and expenses of both the appellant and the Veteran is required before the Board may render a final determination in this appeal. 

Finally, during her hearing, held in August 2012, the appellant testified that she retook custody of the children in July 2012, and that, "[T]here has been a new award."  On remand, the appellant should be requested to provide any documentation to show that she regained custody of the children in July 2012, and that there has been a new award of child support.  In addition, the Veteran should be provided with a copy of the August 2012 hearing transcript, so that he be allowed to provide a written response.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the August 2012 hearing transcript such that he might provide a written response.

2.  Request the appellant to provide any documentation to show that she regained custody of the children in July 2012, and of a new award of child support as of that date.

3.  Request appropriate documentation from both the appellant, and the Veteran, of their incomes and expenses since 2005, together with the amount of child support being paid/received.  The significance of compliance with this request should be explained, to include an advisement that failure to cooperate may result in an adverse determination.  All documentation received should be associated with the claims folder.  In addition, copies of any evidence received should be provided the other party. 

4.  Following completion of the above, readjudicate the issues on appeal.  Provide the parties and their representatives, if any, with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


